In the
           Court of Appeals
   Second Appellate District of Texas
            at Fort Worth
        ___________________________
             No. 02-19-00164-CV
        ___________________________

IN THE INTEREST OF M.M. AND F.M., CHILDREN



     On Appeal from the 393rd District Court
            Denton County, Texas
         Trial Court No. 17-9471-393


       Before Kerr, Birdwell, and Bassel, JJ.
      Memorandum Opinion by Justice Kerr
                           MEMORANDUM OPINION

      Mother appeals from the trial court’s judgment terminating her parental rights

to Dennis and Denise based on her voluntary-relinquishment affidavit.1 See Tex. Fam.

Code Ann. §§ 161.001(b)(1)(K), (2), 161.103. We affirm.

      Mother’s appointed appellate counsel has moved to withdraw and has briefed

why Mother’s appeal is frivolous. See Anders v. California, 386 U.S. 738, 744–45,

87 S. Ct. 1396, 1400 (1967); see also In re K.M., 98 S.W.3d 774, 776–77 (Tex. App.––

Fort Worth 2003, order) (holding that this court applies Anders procedures in

parental-rights-termination    cases),   disp.   on   merits,   No.   02-01-00349-CV,

2003 WL 2006583, at *3 (Tex. App.—Fort Worth May 1, 2003, no pet.) (mem op.).

Counsel’s brief meets Anders’s requirements by professionally evaluating the record

and showing why Mother has no arguable grounds to put forward on appeal.

      We instructed Mother to contact us if she wanted an opportunity to review the

record and to file a response, but she did not respond. After we informed the other

parties that Mother had not responded, we gave them an opportunity to file briefs

too, but like Mother, they did not.

      Once an appellant’s court-appointed attorney files a motion to withdraw on the

ground that the appeal is frivolous and if the motion fulfills the Anders requirements,

we must independently examine the record to determine if any arguable grounds for

      We use aliases to identify the children and refer to their mother simply as
      1

Mother. See Tex. Fam. Code Ann. § 109.002(d); Tex. R. App. P. 9.8(b)(2).


                                            2
appeal exist. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). When

performing this analysis, we consider the record, the Anders brief, and any pro se

response. In re Schulman, 252 S.W.3d 403, 408–09 (Tex. Crim. App. 2008) (orig.

proceeding).

      We have carefully reviewed counsel’s brief and the appellate record. Finding no

reversible error, we agree with counsel that this appeal is without merit and affirm the

trial court’s judgment terminating Mother’s parental rights to Dennis and Denise. See

Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005); In re D.D., 279 S.W.3d
849, 850 (Tex. App.––Dallas 2009, pet. denied).

      Turning to counsel’s motion to withdraw, counsel asserts that he and Mother

disagree on whether to pursue further appellate relief and that Mother has consented

to his withdrawal, but “[m]ere dissatisfaction of counsel or client with each other is

not good cause. Nor is counsel’s belief that the client has no grounds to seek further

review from the court of appeals’ decision.” See In re P.M., 520 S.W.3d 24, 27 (Tex.

2016) (order), cert. denied sub nom. Adams v. Tex. Dep’t of Family & Protective Servs.,

138 S. Ct. 1562 (2018). Because counsel has not shown good cause independent from

his conclusion that the appeal is frivolous, we deny his withdrawal motion as

premature. See P.M., 520 S.W.3d at 27–28; In re C.J., 501 S.W.3d 254, 255 (Tex.

App.—Fort Worth 2016, pets. denied). Thus, counsel remains appointed in this

appeal through proceedings in the supreme court unless otherwise relieved under

Family Code Section 107.016(3)(C). Tex. Fam. Code Ann. § 107.016(3)(C); In re M.D.,

                                           3
No. 02-18-00426-CV, 2019 WL 2047813, at *2 (Tex. App.—Fort Worth May 9, 2019,

no pet.) (mem. op.); see P.M., 520 S.W.3d at 27–28 (“In [the Texas Supreme] Court,

appointed counsel’s obligations can be satisfied by filing a petition for review that

satisfies the standards for an Anders brief.”).




                                                    /s/ Elizabeth Kerr
                                                    Elizabeth Kerr
                                                    Justice

Delivered: October 11, 2019




                                             4